"


                                                                                               July 31 2012


                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                         No. AF 07-0157

                                                                               PILED
IN THE MATTER OF A CORRECTION TO                            )
RULE 45 OF THE MONTANA RULES OF                             )       ORDER            JUL 31 2012
CIVIL PROCEDURE                                             )
                                                                                     'Ed Smitfi
                                                                              CLERK OF THE SUPREME COURT
                                                                                   STATE OF MONTANA


       An error has been brought to the Court's attention in M. R. Civ. P. 45(a)(2), as
adopted effective October 1, 2011.
       IT IS ORDERED that M. R. Civ. P. 45(a)(2) is modified as shown below.
Highlighted language is added to the rule; language stricken through is deleted from the rule:




                                          Issuedfrom Wlzich Court. I\. subpoena must


       (I\.) for attendance at a hearing or trial, from the court for the district where the
       hearing or trial is to be held;

       (B) for attendance at a deposition, from the court for the district where the
       deposition is to be taken; and

       (C) for the production or inspection, if separate from a subpoena commanding
       a person's attendance, from the court for the district \-"here the production or
       inspection is to be made.


The above changes to M. R. Civ. P. 45(a)(2), which reflect the longstanding practice in cases
filed in Montana district courts, shall take effect immediately.
       The Clerk is directed to provide copies of this order to each Clerk ofthe District Court
in the State of Montana; each District Judge for the State ofMontana; Todd Everts and Kevin
Hayes at the Montana Legislative Services Division; the Montana Attorney General; the
Director of the Montana Trial Lawyers; the Director of the Montana Defense Trial Lawyers;
2